DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Applicant’s amendment filed 02/03/2021 has been entered.  Claims 23-26, 28-32, 34-41 and 43 are pending and currently under consideration for patentability under 37 CFR 1.104.  Previous drawing objections and rejections under 35 U.S.C. 112(a), (b), and (d) have been withdrawn in light of Applicant’s amendments.  Response to arguments found below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a proximal movement limiting mechanism limiting movement of the medial segment into the proximal segment, the proximal movement limiting mechanism being configured to frictionally engage an outer wall of the medial segment ” in claims 24, 27, 38, 42;
“a distal movement limiting mechanism configured to lock a position of the distal segment relative to the medial segment” in claim 25, 26, 39, 41.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 23, 24, 26, 28, 30-38 and 43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Surti (U.S. 2005/0228312) in view of Sato et al. (U.S. 9,895,142).
Surti incorporates U.S. 10/699,487 in its entirety at paragraph [0029].  This corresponds to U.S. 2004/0260274 to Hardin et al.
With respect to claim 23, Surti teaches a telescoping handle for a medical device, comprising: 
a proximal segment (22) defining a proximal lumen extending longitudinally therethrough, the proximal lumen being sized and shaped to receive an endoscopic medical device therein, the proximal segment including a coupler (FIG. 3) for coupling the endoscopic medical device thereto so that the endoscopic medical device moves with the proximal segment (FIG. 2A vs B, see also para [0025] for example); 
a medial segment (64) received within a distal portion of the proximal segment, the medial segment having an outer diameter smaller than an outer diameter of the proximal segment and defining a medial lumen extending therethrough open to the proximal lumen (para [0028]); and 
a distal segment (16) received within a distal portion of the medial segment and defining a distal lumen extending therethrough open to the medial lumen, the distal segment having an outer diameter smaller than an outer diameter of the medial segment (para [0028]), 

While Surti teaches the outer handle member is slidably disposed on the intermediate handle member (para [0028] of Surti), Surti does not teach the proximal segment is rotatable relative to medial segment.
With respect to claim 23, Sato et al. teaches a telescoping handle for a medical device, comprising:
a proximal segment (90) defining a proximal lumen;
a medial segment (80) connected to the proximal segment so that the proximal segment is rotatable relative to the medial segment (16:36-42), the medial segment defining a medial lumen extending therethrough open to the proximal lumen; and
a distal segment (40) defining a distal lumen extending therethrough open to the medial lumen,
wherein the medial segment is rotatable relative to the proximal segment (16:36-42), the medial and distal lumens being sized and shaped so that rotation of the proximal segment relative to the medial segment rotates the endoscopic medical device relative to the medial and distal segments (16:62-67, see also FIG. 23).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the proximal segment of Surti to be rotatable with respect to the medial segment of Surti, as taught by Sato et al., in order to better facilitate desired placement and/or orientation of the medical device in vivo (see FIG. 23 of Sato for example).
With respect to claim 24, Surti teaches a proximal movement limiting mechanism (66,68) limiting movement of the medial segment into the proximal segment (FIG. 2, 2A), the proximal movement limiting mechanism being configured to frictionally engage an outer wall of the medial segment (para [0027]).
With respect to claim 26, Surti teaches the proximal movement limiting mechanism is slidably positioned over a target portion of the medial segment so that only a portion of the medial segment located proximally thereof is retractable into the proximal segment (para [0027]-[0028]).
With respect to claim 28, Surti teaches the endoscopic medical device is a needle (28).
With respect to claim 30, Hardin teaches an analogous handle wherein the distal segment engages an endoscope via a luer lock (80).
With respect to claim 31, Surti teaches a telescoping handle (FIG. 2A) for a medical device, comprising: 
a proximal segment (22) defining a proximal lumen extending longitudinally therethrough, the proximal lumen being sized and shaped to receive an endoscopic medical device therein, the proximal segment including a coupler (FIG. 3) for coupling the endoscopic medical device thereto so that the endoscopic medical device moves with the proximal segment (FIG. 2A vs B, see also para [0025] for example); 
a medial segment (64) received within a distal portion of the proximal segment, the medial segment having an outer diameter smaller than an inner diameter of the proximal segment and defining a medial lumen extending therethrough open to the proximal lumen (para [0028]); 
a distal segment (16) received within a distal portion of the medial segment (para [0028]) and defining a distal lumen extending therethrough open to the medial lumen, the distal segment having an outer diameter smaller than an inner diameter of the medial segment (see FIG. 3 for example; and 

wherein the medial segment is telescopically movable into and out of the proximal segment and the distal segment is telescopically movable into and out of the medial segment, the medial and distal lumens being sized and shaped so that movement of the proximal segment distally over a portion of the medial segment moves the endoscopic medical device axially relative to the medial segment (28 in FIG. 1 vs FIG. 2 for example, see also para [0028]).
While Surti teaches the outer handle member is slidably disposed on the intermediate handle member (para [0028] of Surti), Surti does not teach the proximal segment is rotatable relative to medial segment.
With respect to claim 31, Sato et al. teaches a telescoping handle for a medical device, comprising:
a proximal segment (91) defining a proximal lumen;
a medial segment (84) connected to the proximal segment so that the proximal segment is rotatable relative to the medial segment (16:36-42), the medial segment defining a medial lumen extending therethrough open to the proximal lumen; and
a distal segment (41) defining a distal lumen extending therethrough open to the medial lumen,
wherein the medial segment is rotatable relative to the proximal segment (16:36-42), the medial and distal lumens being sized and shaped so that rotation of the proximal segment relative to the medial segment rotates the endoscopic medical device relative to the medial and distal segments (16:62-67, see also FIG. 23).

With respect to claim 32, Surti teaches the medial segment is telescopically movable into and out of the proximal segment and wherein the distal segment is telescopically movable into and out of the medial segment (para [0028]).
With respect to claim 34, Surti teaches proximal retraction of the distal segment into the medial segment causes retraction of the third section into the second section (para [0028]).
With respect to claim 35, Surti teaches proximal retraction of the medial segment into proximal segment retracting the second section into the first section (para [0028]).
With respect to claim 36, Surti teaches the third section has an outer diameter smaller than an inner diameter of the second section (FIG. 4).
With respect to claim 37, Surti teaches the second section has an outer diameter smaller than an inner diameter of the third section (FIG. 4).
With respect to claim 38, Surti teaches a proximal movement limiting mechanism (66,68) limiting movement of the medial segment into the proximal segment (FIG. 2, 2A), the proximal movement limiting mechanism being configured to frictionally engage an outer wall of the medial segment (para [0027]).
With respect to claim 43, Sato et al. teaches the proximal segment is rotatable relative to the distal segment so that the endoscopic device may be rotated within the distal segment without rotating the distal segment relative to an endoscope to which it is coupled (16:43-50).

Claims 25, 29, and 39-42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Surti (U.S. 2005/0228312) in view of Sato et al. (U.S. 9,895,142) in view of Hiraoka (U.S. 2009/0062830).
Surti teaches a handle as set forth above.  While Surti teaches a first movement limiting mechanism as set forth above, Surti does not teach a second movement limiting mechanism.
With respect to claim 25, Hiraoka teaches distal movement limiting (12) mechanism configured to lock a position of the distal segment relative to the medial segment (para [0043]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to modify the telescoping handle of Surti to include a second movement limiting mechanism as taught by Hiraoka in order to adjust the projection length of the tool  (para [0062] of Hiraoka.
Surti teaches a handle as set forth above.  However, Surti does not teach attachment of the handle to an endoscope.
With respect to claim 29, Hiraoka teaches the distal segment includes an attachment (13) sized and shaped to engage a corresponding attachment at a proximal end of an endoscope to which the handle is to be mounted (para [0044]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to modify the telescoping handle of Surti to include the endoscope attachment means as taught by Hiraoka in order to allow for visual guidance to an object organ or the vicinity thereof (para [0057] of Hiraoka).
With respect to claim 39, Hiraoka teaches distal movement limiting (12) mechanism configured to lock a position of the distal segment relative to the medial segment (para [0043]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to modify the telescoping handle of Surti to include a second movement limiting mechanism as taught by Hiraoka in order to adjust the projection length of the tool  (para [0062] of Hiraoka.
Surti teaches a handle as set forth above.  However, Surti does not teach attachment of the handle to an endoscope.
With respect to claim 40, Hiraoka teaches the distal segment includes an attachment (13) sized and shaped to engage a corresponding attachment at a proximal end of an endoscope to which the handle is to be mounted (para [0044]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to modify the telescoping handle of Surti to include the endoscope attachment means as taught by Hiraoka in order to allow for visual guidance to an object organ or the vicinity thereof (para [0057] of Hiraoka).
With respect to claim 41, Surti teaches the proximal movement limiting mechanism is slidably positioned over a target portion of the medial segment so that only a portion of the medial segment located proximally thereof is retractable into the proximal segment (para [0027]-[0028].

Response to Arguments
Applicant's arguments filed 02/03/2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument that the Examiner has not provided any explanation as to why the terms “proximal movement limiting mechanism” and “distal movement limiting mechanism” are considered generic placeholders modified by functional language, this is not persuasive.  As set forth above, if applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
In response to Applicant’s argument that one of ordinary skill in the art would interpret a “proximal” and “distal movement limiting mechanism” as the name of the structure that performs the function of limiting relative movement between the two recited medial and distal segments, this is not persuasive at least because Applicant has provided no arguments to support this assertion.  That is, Applicant has provided no evidence that a “distal movement limiting mechanism” is known in the art as being a specific structure or type of structure.  
In response to Applicant’s argument that even if the term “movement limiting mechanism” includes function, it is modified with sufficient structure, material, or acts for performing the claimed function because of the language “frictionally engage the outer wall of the medial segment,” and “lock a position of the distal segment relative to the medial segment,” this is not persuasive at least because Applicant has provided no arguments for why or how the language constitutes sufficient structure, material, or acts for performing the claimed function outside of merely asserting that it does.
In response to applicant's argument that Surti does not contemplate any rotation of any section of its device relative to another nor any rotation of a needle relative to any component of its handle nor is any such rotation described or suggested as in any way valuable or useful, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to Applicant’s argument that Sato discloses a very different device for an entirely different purpose and is in no way related to the fine needle aspiration addressed by Surti, this is not persuasive.  Both Sato and Surti are directed to telescoping needle device configured to be used with an endoscope.
In response to Applicant’s argument that Sato does not describe or suggest any utility of such rotation with a handle such as that of Surti or for use in any application related to fine needle aspiration, this is not persuasive.  MPEP 2143.01 states:
Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) (discussing rationale underlying the motivation-suggestion-teaching test as a guard against using hindsight in an obviousness analysis). A "motivation to combine may be found explicitly or implicitly in market forces; design incentives; the ‘interrelated teachings of multiple patents’; ‘any need or problem known in the field of endeavor at the time of invention and addressed by the patent’; and the background knowledge, creativity, and common sense of the person of ordinary skill." Zup v. Nash Mfg., 896 F.3d 1365, 1371, 127 USPQ2d 1423, 1427 (Fed. Cir. 2018) (quoting Plantronics, Inc. v. Aliph, Inc., 724 F.3d 1343, 1354 [107 USPQ2d 1706] (Fed. Cir. 2013) (citing Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328 [92 USPQ2d 1849] (Fed. Cir. 2009) (quoting KSR, 550 U.S. at 418-21)) .

That Sato does not explicitly state any utility of such a rotation for use in fine needle aspiration does not mean that it would not be obvious to modify Surti in view of Sato.  As set forth above, both Surti and Sato are telescoping needle devices configured to be used with an endoscope.  Sato teaches, broadly, the desirability to rotate the needle in order to allow for more finely placing the needle at a desired location in vivo.  It would be obvious to one of ordinary skill in the art that this rotation could be applied to other telescoping needle configurations such as the device of Surti.
In response to Applicant’s argument that the portion of the device of Sato that is rotated to facilitate rotation of the implant does not telescope relative to a remaining portion of the device, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The primary reference of Surti already teaches this limitation.

In response to Applicant’s argument that Sato does not provide any teaching, suggestion, or motivation for combining the rotation of the device of Sato with the device of Surti, Examiner respectfully disagrees for at least the reasons set forth above.
In response to Applicant’s argument that nothing in either Surti or Sato indicates how such an arrangement might work if the needle and/or the handle were rotatable or how this would impact the ergonomics of the device or even whether rotating the needle might in some way increase the risk of seeding cancer cells, this is not persuasive at least because the Applicant has provided no evidentiary support that the ergonomics of the device would be impacted or that rotating the needle might in some way increase the risk of seeding cancer cells.  As set forth in MPEP 716.01(c)(I), the arguments of counsel cannot take the place of evidence in the record.
In response to Applicant’s argument that the Examiner contends without support from the reference that the pin may be in sliding contact with the outer sheath since the outer needle 28 is able to retract with respect to the sheath 24, Examiner disagrees that this interpretation is without support from the reference. Surti explicitly teaches the outer needle 28 is in slidable through the lumen 26 of sheath 24 at paragraph [0033].  Surti also shows in FIGS. 1 and 2 that outer needle 28 is able to retract with respect to the sheath 24, the inner handle member 16, and the pin 44 when outer handle member 22 is in the open configuration.  This would not be possible unless the outer needle 28 was in sliding contact with pin 44.  
In response to Applicant’s argument that even if the pin 44 were able to maintain contact with the outer needle 28 when the outer needle is moved longitudinally therealong, there is nothing in Surti to show or suggest that such contact would be maintained during any rotation thereof or how various structures of the device would need to be altered to achieve this, this is not persuasive.  As set forth in MPEP 716.01(c), “[t]he arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795